Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0001285
                                                         21-JUL-2016
                                                         09:42 AM



                           SCWC-13-0001285


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                 vs.


                        JOSHUA R.D. WILLIAMS,

                   Petitioner/Defendant-Appellant. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0001285; CR. NO. 12-1-0425)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.) 


          Petitioner/Defendant-Appellant Joshua R.D. Williams’

application for writ of certiorari filed on June 7, 2016, is
hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai'i, July 21, 2016.

Taryn R. Tomasa                 /s/ Mark E. Recktenwald

for petitioner

                                /s/ Paula A. Nakayama

James M. Anderson

for respondent

                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson